 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas supplied as to the Section 8(a)(1) and (4) violation, or was, in itself, such asto compel the inference of unlawful motivation 29For the above reasons, and upon the entire record considered as a whole, I findthat the General Counsel has not sustained the burden of proving by a preponderanceof the credible evidence the allegations of the complaint, and thus conclude that theRespondent has not engaged in conduct violative of Section 8(a) (1), (3), and (4)of the Act 30Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAWIStandard Packaging Corporation, Royal LacePaperDivision,isengaged incommerce within themeaning ofSection 2(6) of the Act.2At all timesmaterial tothis proceeding. General Independent Union was a labororganization within themeaning ofSection 2(5) of the Act.3.The Respondent has not engaged in any unfair labor practicesas alleged inthe complaint.RECOMMENDED ORDERIt is hereby recommended that the complaint be dismissed in its entirety.19SeeThomasJ Aycock. Jr, an individual, (1/b/a VitaFoods, 135 NLRB 1357; Dal-Tex Optical Company, Inc,131 NLRB 715PacemakerCorporation,120 NLRB 987Chautauqua Hardware Corporation,103 NLRB 723:Stratford Furniture Corporation,96NLRB 1031 ;RelianceManufacturingCo , 60 NLRB 946 See also,Fulton Bag and CottonMills, 79NLRB 939, enfd in 180 F 2d 68 (C.A 10)^4 In view of my finding that Murray and Storms were dischargedfor reasonsother thanthose proscribed by the Act, I deem it unnecessary as well as beyond the scope of myfunction to pass upon the Respondent's assertion,set forthas an affirmativedefense, that,as the question of the Respondent's discharge of Murray and Storms was submitted toarbitration pursuant to the grievance machinery in ovided by the existing contract, thearbitrator's award, finding that both were discharged for cause, rendered after a hearinghad been conducted which conformed to the standards enunciated by the Board inSpietberg Manufacturing Company,112 NLRB 1080, should be accorded recognition andaccepted by the Board.BirminghamFabricatingCompanyandInternational Brother-hood of Boilermakers,IronShipbuilders, Blacksmiths,Forgersand Helpers, AFL-CIO, Local 583.Case No. 10-CA-5037. Janet-ary 17, 1963DECISION AND ORDEROn October 18, 1962, Trial Examiner Owsley Vose issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.There-after, the Respondent filed exceptions to the Intermediate Report andItsupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The140 NLRB No. 64. BIRMINGHAMFABRICATING COMPANY641rulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following modification.The complaint alleged that Respondent violated Section 8 (a) (1)of the Act when its supervisors, Uptain and Reininger, threatenedemployees with closing the plant and other reprisals because of theirunion activities.The Trial Examiner found the violations as alleged.1However, he deemed it unnecessary to decide whether Uptain andReininger were in fact supervisors within the meaning of the Act.Instead, lie predicated Respondent's responsibility for their state-ments on the ground that the employees to whom the threats weredirected could reasonably believe that these individuals were speakingon behalf of the Respondent. In its exceptions, Respondent contendsthat the complaint should be dismissed, and that the Trial Examinererred in failing affirmatively to find that Uptain and Reininger werenot supervisors.We concur in the Trial Examiner's conclusion thatRespondent violated Section 8(a) (1). I Iowever, we rely not onlyon the ground given by the Trial Examiner but also on the ground that,as we view the evidence, Uptain and Reininger were, in any event,clothed with the statutory indicia of supervisory authority and thatRespondent was also chargeable with their misconduct on this ground.In the operation of its plant, Respondent maintains a machine shopand a fabricating department.Uptain is assigned to the machineshop and Reininger works in the fabricating department. Both areclassified as "leadermen."The machine shop consists of approximately 50 employees who workon 3 shifts.Freeman, a foreman who is concededly a supervisor withinthe meaning of the Act, is generally responsible for the operation ofthis shop and is present during the first shift which runs from 7:30a.m. to 3 :30 p.m.The second shift, which spans the period from 3 :30p.m. to 11:30 p.m., is under the direction of one Burton.Uptain is incharge of the third shift, which operates from 11:30 p.m. to 7:30 a.m.While Freeman generally remains at the plant for several hours afterBurton's shift commences, he is not normally present during Uptain'sshift.Uptain has approximately 14 employees under his direction,and receives 9 cents per hour more than the next highest paid em-I In its exceptions and brief, Respondent urges that, even if Reiningerand Uptain didutter the threats, as the Trial Examiner found, and even if Respondentis responsiblefor their actions, the complaint should nevertheless be dismissed because the threats weretoo isolated to warrant remedial treatment.We do not believe that Reininger's threatthat Respondentwouldlay off any employee who received union literatureor signedauthorization cards made to between 7 and 10 employees, and L'ptain's threat to approxi-mately 3 employees that Respondent would close its plant if the Unionwas successful,may be properly characterized as isolatedIn our opinion, these remarkswere coerciveand it would not effectuate the policies of the Act to permit them togo unremedied. SeeHilton Hotels Corporation d/b/a Statler Hilton Hotel,138 NLRB 135 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee on this shift.He assigns work to the men, and, in the exerciseof independent judgment, reassigns them to different operations basedupon his observation and knowledge of their individual capacities.Uptain also possesses and exercises the authority effectively to recom-mend the discipline of employees on the third shift.Reininger works in the fabricating department which is generallysupervised by Foreman McConnell, concededly a supervisor.Hisduties are performed on the second shift, when McConnell is absent,and he has nine employees who work under him. According to Reinin-ger's own testimony, he has the authority to discipline employees onhis shift, and has exercised authority to grant time off and furloughemployees during slack periods.In view of the foregoing, and the entire record, we conclude andfind that Uptain and Reininger possess and exercise the statutory in-dicia of supervisory authority and therefore are supervisors withinthe meaning of Section 2(11) of the Act. Accordingly, we find thatRespondent violated Section 8(a) (1) when Uptain and Reininger,as supervisors, threatened employees with closing the plant and otherforms of reprisals because of their engagement in protected, concertedactivities.2ORDERThe Board hereby adopts as its Order the Recommended Order ofthe Trial Examiner.2SeeApplied Research, Inc ,138 NLRB 870In its brief to the Board, Respondent requests that the P.oaid take official notue of therecord in Case No. 10-RC-5364 (not published in NLRB volinnes), a representation pro-ceeding instituted after the hearing herein, and that the Boaid notice that on October 11,1962, Respondent and Charging Party stipulated in connection with a consent-electionagreement in that case that: "Edward Uptain and Melvin Reininger aie not supei,.i,ortiwithin the meaning of the Act and are eligible to vote in the election " Apait from thequestion of whether this stipulationis bindingupon the General Counsel, we do not thinkithas any probative value herewhile that stipulation may or may not reflect the truestatus of Uptain and Reininger on October 11, it is not evidence of their status duringthe times material here which long predatedthatstipulation.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by the Charging Party on June 19, 1962, the General Counselon August 3, 1962, issued a complaint alleging that the Respondent, by the actionsof Supervisors Melvin Reininger and Edward Uptain.had threatened employees withreprisals because of their union affiliation,in violation of Section 8(a)(1) of theAct.TheRespondent filed an answer denying the commission of any unfair laborpractices and specifically denying the supervisory status of Reininger and UptainThe case was heard before Trial Examiner Owsley Vose at Birmingham, Alabama,on August 30, 1962.All parties appeared, were represented at the hearing, andwere afforded a full opportunity to be heard, to examine and cross-examine wit-nesses,and to present oral argumentThe Respondent has filed a brief which hasbeen fully consideredUpon the entire record,and my observation of the witnesses,I make the following. BIRMINGHAM FABRICATING COMPANYFINDINGSAND CONCLUSIONS1.JURISDICTIONAL FINDINGS643The Respondent, an Alabama corporation, is engaged at its plant at Birmingham,Alabama, in the manufacture and fabrication of steel products, primarily mineexpansion bolts and steel parts for trailer bodies.During the past 12 months, whichisa representative period, the Respondent shipped more than $50,000 worth of itssteel products to customers located outside of Alabama.Upon these facts I find,as the Respondent admits, that it is engaged in commerce within the meaning ofthe Act, and that it is appropriate for the Board to assert jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths,Forgers and Helpers, AFL-CIO, Local 583, is a labor organization within the mean-ing of Section 2(5) of the Act.HI.THE UNFAIR LABORPRACTICESA. Preliminary statementThere are two main questions in this case.One is whether Reininger and Uptainin fact made the threats attributed to them by witnesses for the General Counsel.Only if this question is answered in the affirmative is the second question reached,namely, the question whether the circumstances of the case are such that it is rea-sonable to hold the Respondent responsible for the conduct of Reisinger and Uptain.I have concluded, although not without difficulty because of the sharply conflictingtestimony of the opposing witnesses in this case, that the answer to the first questionis in the affirmative.Sincemy conclusion in this regard, at least insofar as thethreats attributed to Reininger are concerned, is influenced in part by the nature ofhis testimony concerning his supervisory status or lack thereof, it appears appropriateto consider this question first.B.Reininger's supervisory status in the fabricating departmentThe principal products made in the fabricating department are steel frames,sides,and parts for trailer bodies.These are made to special order from blueprints.CarlMcConnell is the foreman in the fabricating department.McConnell works daysand usually leaves the plant between 4:30 and 5 p inThe Respondent has a second shift in the fabricating departmentThe record doesnot state exactly the hours of the second shift in this department and it apparentlyrunsfrom about 4.30 pin. to 12 30a.mAt the timeof the hearing nine employeesworked onthis shift.After Foreman McConnell leaves the plant, Reininger is theonly employee on the shift having any supervisory authorityReminger, who indiscussinghis disciplinaryauthorityat the plant characterized himself as a"leader-man," is paidby the hourand fills out a timecard like the other employees in thefabricating department.He receives$2.62 per hour and is given an extra half hour'spay, according to his testimony,"for turning out the lights,cutting off the machinesand fans, and stuff "The next highest paid man on the shift in the fabricatingdepartment receives$2 56 per hour.Helpers in the department start out at $1.48per hour.Reminger spends 15 to 20 minutes at the beginning of the shift with ForemanMcConnell obtaining the orders and instructions for the eveningReinmger thenpasses on to the men their instructions for the evening,tells them what machinesand what jobs they are to work on, and the order in which the various jobs are tobe performed.Reisinger hands out the blueprints from which the men are to workAfter passing out the instructions for the evening and answering the questions ofthe men concerning their assignments, Reininger fills in as a helper wherever he isneeded in the shop.If the employees have trouble in completing their jobs,they consult Reiningerfor advice.Reininger reviews blueprints with employees when they have difficultywith them, determines whether they are accurate or not, and points out to the em-ployees their errors in reading the prints.If he decides that the prints are in error,Reininger takes the matter up withthe man who drew up the blueprints.6 81-49 2-6 3-v of 140-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile Reininger does not have the right to hire and fire, on one occasion, at least,Reininger notified an employee that he was laid off.About a year before the hear-ing, Reininger notified James McGehee that work was slack, that he could not use himany more, "to go on home and the first time the work picked back up he'd call[McGehee] back." iThe Respondent relies on Reininger to maintain order on the second shift.Whenasked whether, if a disciplinary problem arose, he had authority to discipline themen, Reisinger replied in the negative, but added, "I just ask him-I'd just ask himto be quiet. In other words, just like a leaderman job is supposed to be, to keepdiscipline."Reininger reports to Foreman McConnell employee misconduct, such asstealing company property.McConnell determines what the punishment for suchmisconduct should be.Reininger admittedly spoke to employee Nicholson about hisimproper operation of the crane on one occasion and directed him to restack thetimbers he had piled on a slant .2Employees admittedly kept coming to Reininger with requests for raises.WhileReininger first testified that he merely passed these requests on to Foreman McConnellwithout any recommendations and asserted that McConnell could check the workof the men himself, he subsequently admitted, in effect, that he was the only one hav-ing an adequate opportunity to observe the quality of the work of the men.Whenpressed as to whether he did not "make recommendations to [his] supervisor asto who's a good man and who isn't," Reininger replied, "I talk to him; I don't makerecommendations-but we might talk it over occasionally."Also while Reiningerat one point insisted that Foreman McConnell could determine for himself whichemployees were doing their jobs right by examining the work orders and seeing howmany jobs were completed, he later admitted that the work orders did not reflect thequality of the work.McConnell, however, was the individual who made the ultimatedecision as to the employees to receive raises.On one occasion. Reininger gave an employee permission to take time off.According to James McGehee, he asked Reininger during the fall of 1961 if it wouldbe possible to take time off to go to a football game.Reininger said, "Okay."While admitting that he said, "Okay," Reininger testified that he was merelyacknowledging McGehee's announcement that he was taking the evening off.Whenasked if that was a common occurrence at the plant, Reininger replied, "Yes, sir.People just take off whenever they get ready to take off " In my opinion, Reiningerwas exaggerating the laxity of the Respondent's attendance requirements. I creditMcGehee's testimony regarding this incident.Employees take up with Reininger complaints that they have been shorted intheir time.Reininger checks such matters with Foreman McConnell and "clear[s]"them up in the office with the timekeeper.Two of the employees on Reininger's shift, called as witnesses by the Re-spondent, testified that they regarded Reininger as their boss or immediate supervisor.Reininger testified that Foreman McConnell, whose shift overlapped that ofReininger for a short while, always gave him complete instructions concerning eachevening's work and the operation each employee was to perform; that McConnellalways left him with sufficient advance instructions and orders to take care of anycontingency, such as early completion of a job or trouble on a job; and that if he hadan emergency he could not cope with he would simply stop work on the job and hewould have alternative instructions from McConnell as to the next assignment forthe employee involved.Reininger further testified thatMcConnell gives himinstructions as to how to rearrange assignments in the event of the absence of anyof the employees on the shift, and that he has never had to use his own judgment indeciding either where he would himself work next or where to reassign one of themen on his shift.The Respondent relies on the foregoing testimony and the fact that Reiningerperformed ordinary production work for about 61/2 hours of every shift as estab-lishing that Reininger was just a "strawboss" with only routine decisions to makein directing the work of the other employees on the shift, and that consequently hewas not a supervisor within the meaning of Section 2(11) of the Act.While the cases'This is McGehee's undenledtestimonyzReininger explained his actionin thisregard by saving, "We joke with each other allthe time" In my opinion,Reiningerwas not being altogether candid in thus seeking tominimize his responsibilities in connection with the operation of the second shift in thefabricating department. BIRMINGHAMFABRICATING COMPANY645cited by the Respondent seemingly support its position in this regard,3Ifind itunnecessary to decide this question.4for in my opinion the facts set forth hereinabovedisclose that the Respondent has "clothed"Reininger"with apparent authority tospeak for it" and hence the Respondent"may fairly besaid to be responsible for hisconduct."(Cf.N.L.R.B. V. Mississippi Products, Inc.,213 F. 2d 670, 673 (C.A. 5);International Association of Machinists,Tool and DieMakers Lodge No 35 (SerrickCorp) v. N.L.RB.,311 U.S. 72, 80)This point is further treated below.C.Uptain's supervisory statusRespondent manufactures mine expansion bolts in the machine shop department.They are used for holding timbers to the roofs of minesThese expansion bolts con-sist of a combination of a metal shell and bolt which are so assembled that when thebolt is tightened the shell expands,affording the bolt a grip in the rock.These boltsare made by mass production methods in standard diameters and lengths.The Respondent operates the machine shop department on three shifts each day.Freeman, the foreman, has the overall responsibility for the operations carved on inthemachineshop.About50 employees work in the machine shop in all 3shifts.Freeman personally supervises the employees working on the first or dayshift whichruns from7.30 a.m. to 3 30 p in.One Burton has supervisory duties onthe second shift, and Uptain is the one employee having supervisory responsibilities,on the third shift,which is from 11.30 p.m. to 7:30 a.m.Fifteen employees workedon the third shift in the machine shop in May 1962, at the time of the incidentsinvolved in this case.AlthoughForeman Freeman works very long hours,remain-ing at the plant for several hours after Burton's second shift commences,Freeman isnot normally at the plant at all during Uptain's third shift.Freeman,however, re-mains on call for emergencies arising all during the second and third shifts.Uptain, who testified that he was known as a"leaderman"at the plant,ispaidby the hour,and fills out timecards and daily production records likethe other em-ployees in the machine shop.Uptain is paid $2.56 per hour, and receives an extra15 minutes'pay for conferringwithBurton about the instructions for his shift.Thenext highest paid man in the machine shop on Uptain's shift receives$2.45 per hour.Uptain is given in advance a series of written orders giving the quantities of thevarious sizes of bolts to be producedEach evening before the shift begins, Uptainmeets with Burton for 15 minutes or so.Burton orally passes on to Uptain Fore-man Freeman's instructions as to the orders to be worked on that night.In someinstances these instructions include specific recommendations as to what man is towork on what machine.The first hour or hour and a half of the shift Uptain spends assigning the menon the shift to their jobs for the night and in helping them in getting started.Some ofthe men work on the same job night after night so that no great responsibility is in-volved as tothem.Afterthe first hour or so Uptain operates one of the pressesor one of the other machines in the shop,just as the other employees do.Uptainproduces,for each hour that he is engaged in machine operations, about as manyunits as the other employees do.However, during the entire shift Uptain is responsible for checking the work ofthe other employees,pointing out their errors,and generally teaching them how todo their work properly If necessary,Uptain reassigns men from one operation toanother, using his own judgment based upon his past observation of the man's workin deciding where to place him.Uptain instructs employees to tend to businesswhen he observes them dawdling on the job, and reports to Foreman Freeman em-ployees found neglecting their work.On one occasion,when an employee refusedto follow his orders to work on the rolls, Uptain sent the employee home, after con-sulting Foreman Freeman.8 Among the cases cited by the Respondent arePotomac Electric Power ('ompanu.111NLRB 553,557 ;CousinsAssociates,Inc ,125 NLRB 73. 76 :Crumleit Hotel,Inc , d/h/aHoliday Hotel,134 NLRB 113:The Marley Company,131 NLRB 566,867Cinch ntann-facturinp Corporation,98 NLRB 781,784;West Virginia Pulp and Paper Co122 NLRB739 741Phalo Plastics Corporation.127 NLRB 1511, 1512-1513Sheraton-JeffersonCorporation,125 NLRB 702,703: andPoultry Enterprises,Inc v N L R R,216 F 2d798 (C A 5).Since the General Counsel failed to file a brief in this proceeding, he hascited no cases to the contrary4SeeNorman C Belfer, et al. Co-Partners Doing Business Under the Name and Styleof Belfer Brothers Company,131 NLRB 470,footnote 1 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDUptain has no power to hire or fire.The Respondentalso contendsthat Uptainis not a supervisor within the meaningof Section 2 (11) of the Act for reasons similar to those given in the case of Reininger.As in the case of Reininger,I hold,for the reasons set forth below, that the Re-spondent is responsiblefor Uptain's conduct regardless of whether he was a super-visor within the meaning of Section 2(11).Consequently,I find it unnecessary topass upon the Respondent's contention in this regard.D. The threat of layoff attributed to Leaderman ReiningerJames McGehee testified that about May 24, 11962, Reininger came up to a group of7 to 10 employees who were standing around the "Coke" box during the second shiftand said, "Listen, boys, you all stop out there at that gate getting any literature orsigning any of those cards and I'll lay you off."McGehee further testified that hethen walked back to his press and started to work and that shortly thereafterReininger approached him and said that"if[he]messed with that union, he[Reisinger] would stop the six cent raise [he] had coming."Reininger denied ever having made such statements to McGehee or anyone else onany occasion.Reininger testified that he recalled one occasion on which he over-heard a conversation engaged in by a group of employees gathered around the"Coke" machine.This conversation occurred duringthe period the Union was pass-ing out literature at the plant, and took place as the second-shiftmachine shop em-ployees were leaving the plant.Reininger testified that on this occasion he heardvarious employees discussing which employees would accept, and which would re-ject, the union leaflets which were being offered them.According to Reininger, hedid not make any statement about the Union at this time.Reininger could notrecallwhether McGehee was present on this occasion.Reininger further testifiedthat later that same evening McGehee came up to him and said that he had just beenout to the gate and "told them not to start that union business down here again,these boys don't want it."Reininger's testimony continues that he thought he thencommented, "Well, I don't see where it helps or something."McGehee was notquestioned about this conversation.It does not appear from Reininger's testimony above set forth that he was re-ferring to the same occasion as was McGehee. The record shows that the employeesgathered around the "Coke" machine one or more times every night.ConsequentlyReininger's testimonyabout thisincident does not afford much assistance in resolv-ing the conflicting testimony on this point.McGehee was firm in his testimony about Reininger's two threats and adheredto his account despite vigorous cross-examination.On the other hand, Reininger,in his testimony about his supervisory responsibilities, was evasive and at times con-tradicted himself.Although he had previously characterized himself as a "leader-man," at one point in his testimony, when asked what his job was called, Reiningerreplied that he did not know, that so far as he knew he was "just a laborer, a helper."Upon all the circumstances of the case, and particularly in view of Reininger's lackof candor regarding his duties and responsibilities in the fabricating department, Iconclude that McGehee's testimony is to be credited in preference to Reininger'sdenials.In reaching this conclusion, I have considered the Respondent's argumentbased upon the lack of corroboration of McGehee's testimony, but my impressionsbased on the demeanor of the opposing witnesses are such that I am convinced thatMcGehee's testimony is worthy of belief.E. The threat to close the plant attributed to Leaderman UptainThree second-shift machine shop employees gave testimony concerning a threatwhich they heard Uptain make on one occasion while they were filling out theirtimecards in Foreman Freeman'soffice after completing their shift.Orville Smithtestified that the four men, including Uptain, were engaged in a discussion in Fore-man Freeman's office in the course of which he believes that he commented that hewould "like to see [the Union] come in."Whereupon Uptain stated, according toSmith, "Boys.if you all vote for this union . . . the White boys will shut theshop down and you'll all be out of a job." The White family is the owner of theRespondent. Joe Riggsby testified that Uptain stated on this occasion, "Boys, evenif the union does come into the shop, . . the Whites would close the shop down."Kenneth Lay's version of Uptain's statement on this occasion is as follows- "EdUnton [sic] told us if we voted the union in, that they'd close the plant down and allof us would be out of work " Uptain testified that he remembered the occasionreferred to by the employees and that he recalled hearing Smith say that he wouldlike to see the Union come in.However, Uptain flatly denied making the statement BIRMINGHAM FABRICATING COMPANY647attributed to him by the three men and denied discussing the Union with any em-ployees at any time.As can be seen, the testimony of the three employees is consistent.They appearedto have positive recollections of the incident and adhered to their testimony on cross-,examination.The employees impressed me as sincere witnesses, and I believe theywere telling the truth about this incidentAccordingly, I must accept their testimonyan preference to Uptain's denials and find that Uptain threatened the three men thatthe Respondent would close the plant if the employees chose the Union for theirbargaining representative.F.Conclusions concerning the unfair labor practicesThe Respondent does not dispute the proposition that threats to close the plantand to lay off employees because of their union activities are ordinarily coerciveand violative of Section 8 (a) (1) of the Act.However, it urges that it should notbe held responsible for Reininger's and Uptain's threats because they were notsupervisors within the meaning of Section 2(11) of the Act and because theirthreats were mere isolated and sporadic incidents.As indicated above, it is not necessary for me decide whether Reininger andUptam were supervisors within the meaning of Section 2(11) of the Act, for, inmy view of the case, the circumstances are such as to warrant the conclusion thatthe employees hearing the threats of Reininger and Uptain would have just causeto believe that they were speaking on behalf of management and therefore theRespondent was responsible for their conduct under the holding of the SupremeCourt inInternational Association of Machinists, Tool and Die Makers Lodge No.35 (Serrick Corp.) v. N.L.R.B.,311 U.S. 72, 80.Regarding Relnmger, the record shows that he is the only employee having anysupervisory authority in the fabricating department on the second shift after ForemanFreeman leaves.The record further shows that Remmger assigns the men on hisshift their work, issues the blueprints from which they are to work, and assists themin interpreting the blueprints and in solving the problems arising in the performanceof their work.The record also establishes that Reininger reprimands employeesfor the faulty performance of their work, reports employees for misconduct, andadvises the foreman concerning the quality of the work of the employees on hisshift.In his statements to McGehee, as found above, Reininger purported to speakfor the Respondent, threatening, in the first incident, to lay McGehee off if hesigned a umon cardSince Reininger had laid off McGehee on a previous occasion,McGehee had reason to conclude that Reininger spoke with authority.As to Uptain, who was the only employee possessing supervisory authority onthe third shift in the machine shop, he was management's only point of contactwith the men on this shift.The record further shows that Uptain daily issueswork orders to the other 14 men on his shift; checks and oversees their work; isresponsible for seeing to it that the other employees maintain their production;and reports to the foreman employees observed neglecting their work.Uptainreassigns men from one job to another, and not infrequently, as he admitted, doesso upon the basis of his appraisal of the ability of the men available. In threateningthat the plant would be closed down, Uptain purported to be speaking for the ownersof the Respondent, declaring that if the employees voted for the Union, "theWhites would close the shop down."The foregoing facts show that the Respondent has conferred on Reininger andUptain supervisory responsibilities of a kind which normally would identify themin the minds of the other employees on their shifts with management. In viewof these responsibilities and the nature of the threats made by them, I concludethat Reininger and Uptain, like the "leadmen" involved in theMachinistscase(supra,at 79) "were in a strategic position to translate to their subordinates the policiesand the desires of the management," that the employees hearing their threats "hadjust cause to believe," that they "were acting for and on behalf of management,"and that consequently it is reasonable to attribute their conduct to the Respondent.International Association of Machinists, Tool and Die Makers Lodge No. 35 (SerrickCorp.) v. N.L.R.B.,311 U S. 72, 80Cf.N.L.R.B v. Premier Worsted Mills,183F. 2d 256 (C.A.4); N.L.R.B. v. Mississippi Products, Inc.,213 F. 2d 670, 673 (C.A.9); N.L R.B. v. Birmingham Publishing Company,262 F. 2d 2 (C.A.5); N L R.B.v. Solo Cup Company,237 F. 2d 521, 523-524 (C.A. 8). It is of no moment thatReininger's sand Uptain's conduct may have been unauthorized since, as found above,the threats of Reininger and Uptain reasonably tended to inhibit the employees inthe exercise of their statutory rights. In such circumstances, as the Supreme Courthas held, the Respondent is precluded "from gaining any advantage ... from such 648DECISIONSOF NATIONALLABOR RELATIONS BOARDactivities," regardless of whether it had knowledge of such activities and "did notauthorize and direct them."H. J. Heinz Company v. N.L.R.B.,311 U.S. 514, 520.It is immaterial, in my view, that in the latter part of 1960, over 18 months beforethe organizing activities here involved commenced, the Respondent posted a noticeon the employees' bulletin board statingthat no onewas authorized to make anystatements regarding the position of the Respondent with respect to the attemptsof the Union to organize its employees.Even if all of the employees hearingReininger's and Uptain's threats were employed by the Respondent at the time thisnotice was posted, saw the notice, and remembered its contents 18 months later,it is not reasonable to conclude, after such a lapse of time, that the employees wouldregard the policy stated therein as being applicable in the fact of Reininger'sand Uptain's current explicit threats concerning the adverse consequences of theemployees' choosing the Union.As stated in theMachinistscase, "We are dealinghere not with private rights(Amalgamated Utility Workers v Consolidated EdisonCo., 309 U.S. 261, 60 S. Ct. 561, 84 L. Ed. 738) nor with technical concepts pertinentto an employers' legal responsibility to third persons for acts of her servants, butwith a clear legislative policy to free the collectivebargainingprocess from all taintof an employer's compulsion, domination,or influence.The existence of that inter-ferencemust be determined by careful scrutiny of all the factors, often subtle,which restrain the employees' choice and for which the employer may fairly besaid to be responsible." (311 U.S. 72, 80).I have carefully considered (all of the cases cited by the Respondent in supportof its contention that it should not be held responsible for the threats of Reiningerand Uptain because they were allegedly isolated incidents.However, I find no casein which a threat to close an entire plant-clearly a coercivestatement-made by anemployee having supervisory attributes under circumstances justifying the inferencethat he was speaking for management and voicing management's views, was everheld not to be violative of the Act simply because it was made on but one or twooccasionsIndeed, common to most of the "isolated remarks" cases is the factthat the remarks in question were contrary to the expressed policy of the employerand hence should not be regardedas anexpression of the employer's views. Suchisnot this case.As found above, the circumstances of the case are such as towarrant the hearers of Reininger's and Uptain's threats to believe they were speakingwith the authority of management.Accordingly, I conclude that the Respondent's"isolated remarks"argumentis not applicable under the circumstances of this case .5CONCLUSIONS OF LAW1.By threatening employees with the closing of the plant and other forms ofreprisal because of their union activities, Birmingham Fabricating Company hasinterferedwith, restrained, and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act, in violation of Section 8 (a) (1) of the Act.2.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, I hereby recommend that the Respondent, BirminghamFabricating Company, Birmingham, Alabama, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Threatening employees with the closing of the plant and other forms ofreprisal because of their union activities, or in any like or related manner interferingwith, restraining, or coercing employees in the exercise of the right to self-organization, to form labor organizations. to join or assist International Brotherhoodof Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFL-CIO,Local 5983, or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in any other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrain from anyand all such activities.5 Respondent's further contention that it should be absolved from unfair labor practicefindings because it Instructed Its supervisors not to make any coercive statements is alsowithout meritThere is no showing that these instructions were ever communicated tothe employees at any time. In these circumstances, the Respondent cannot rely on theseinstructions as relieving it of responsibility for the threats of Reininger and UptainN L R.Bv.SoloCup Company.237 F. 2d 521, 524 (CA 8) GREENWOOD FARMS, INC.649,2.Take the following affirmative action which lilt is found will effectuate the policies.of the Act:(a) Post immediately at its plant at Birmingham, Alabama, copies of the attached.notice marked "Appendix." 6 Copies ,of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by the Respondent's.authorized representative, be posted by it immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicuousplaces,including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director for the Tenth Region, in writing, within 210days from the date of this Recommended Order, what steps the Respondent has.taken to comply herewith.70If this RecommendedOrderis adoptedby the Board, the notice shall be amended bysubstituting the words "A Decision and Order" for the words "A Recommended Order ofa Trial Examiner." If the Board's Order is enforced by a decree of a United StatesCourt of Appeals, this notice shall be further amended by substituting for the words"Pursuant to a Decision and Order" the words "Pursuant to a Decree of the United States.Court of Appeals,Enforcing an Order."T If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify saidRegionalDirector, in writing, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Relations.Act, we hereby notify our employees that:WE WILL NOT threaten employees with the closing of theplant or other formsof reprisals because.of their union activities,or in any like or related mannerinterfere with,restrain,or coerce our employees in the exercise of the right of'self-organization,to formlabor organizations,to join or assist InternationalBrotherhoodof Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Help-ers,AFL-CIO, Local 583,or any other labor organization,to bargain collec-tively through representatives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection,as guaranteed in Section7 of the Act,or to refrain from anyand all such activities.All our employeesare free to become or remain or to refrainfrombecomingor remaining members of International Brotherhood of Boilermakers,Iron Ship-builders, Blacksmiths, Forgers and Helpers,AFL-CIO, Local 583, or,any other labororganization.BIRMINGHAM FABRICATINGCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta 23, Georgia, TelephoneNo. Trinity 6-3311, Extension 5357, if they have any question concerning this noticeor compliance with its provisions.Greenwood Farms, Inc.andHarry Miller.Case No. 2-CA-8502..January 17, 1963DECISION AND ORDEROn October 18, 1962, Trial Examiner Rosanna A. Blake issued herIntermediate Report in the above-entitled proceeding, finding that the140 NLRB No. 66.